DETAILED ACTION
This communication is in response to the claims filed on 12/06/2021.
Application No: 16/265,756.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Reasons for allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The reason for allowance is that the prior arts of record fail to teach the limitations along with preamble as a whole claim. The limitations recited in the independent claims comprise a particular combination of elements, functions and preamble, which are neither taught nor-suggested by the prior arts as a whole claim. 


The representative claim 1 distinguish features are underlined and summarized below:
 	 A communication method, comprising:
receiving, by a first device, a first message sent by a second device, wherein the first device is a primary access network device of a terminal device in a first state, the terminal device in the first state does not send channel state information to the first device, and 
a core network device and the first device reserve a data plane connection of the terminal device in the first state, and wherein the first message comprises identification information of the terminal device in the first state;
determining, by the first device based on the first message, that the second device is a secondary access network device of the terminal device in the first state;
sending, by the first device, a second message to the second device, wherein the second message is used to request to add the second device as the secondary access network device of the terminal device in the first state; and
receiving, by the first device, an acknowledgment message for the second message and that is sent by the second device based on the second message, wherein the first device and the core network device reserve at least one data plane connection and wherein the at least one data plane connection is shared with the second device for transmitting data of the terminal device by the second device.


The representative claim 11 distinguish features are underlined and summarized below: 
 	 A communication method, comprising:
sending, by a second device, a first message to a first device, wherein the first message is used by the first device to determine that the second device is a secondary access network device of a terminal device in a first state, the first device is a primary access network device of the terminal device in the first state, the terminal device in the first state does not send channel state information to the first device, and 
a core network device and the first device reserve a data plane connection of the terminal device in the first state, and wherein the first message comprises identification information of the terminal device in the first state;

receiving, by the second device, a second message sent by the first device based on the first message, wherein the second message is used to request to add the second device as the secondary access network device of the terminal device in the first state; and
	sending, by the second device, an acknowledgment message for the second message to the first device based on the second message; and
	transmitting, by the second device, data for the terminal device by using the data plane connection between the first device and the core network device.


The representative claim 16 distinguish features are underlined and summarized below:
 	A communications apparatus, comprising:
a transceiver configured to receive a first message, wherein the apparatus is a primary access network device of a terminal device in a first state, the terminal device in the first state does not send channel state information to the apparatus, and
 a core network device and the apparatus reserve a data plane connection of the terminal device in the first state, and wherein the first message comprises identification information of the terminal device; and
	a processor connected to the transceiver and configured to determine, based on the first message, that a second device is a secondary access network device of the terminal device in the first state; wherein

the transceiver is further configured to send a second message to the second device, wherein the second message is used to request to add the second device as the secondary access network device of the terminal device in the first state; and 
the transceiver receives an acknowledgment message for the second message and that is sent by the second device based on the second message,
 wherein the apparatus and the core network device reserve at least one data plane connection and wherein the at least one data plane connection is shared with the second device for transmitting data of the terminal device by the second device.


Applicant's independent claim 1 comprises a particular combination of underlined features in combination with other recited limitations, which are neither taught nor-suggested by the prior arts as a whole claim. 
Similarly, other independent claims 11 and 16 comprising a particular combination of underlined features in combination with other recited limitations with analogous wording, which are neither taught nor-suggested by the prior arts as a whole claim.
Dependent claims are deemed allowable for the same reasons as corresponding independent claims.
 

 Prior Art References
The closest combined references of BERGGREN, TANG and Wu-Jing teach following:
BERGGREN (US 20190239273 A1) teaches a method for establishing or resuming a wireless communication connection in a wireless communication network. According to the method, a first message is transmitted from a first device to a second device. The first message includes a request for the second device to provide a data link layer communication forwarding between the first device and a base station. Furthermore, a connection between the first device and the base station is established or resumed via the data link layer communication forwarding of the second device.

TANG (US 20190159097 A1) teaches a method for transmitting data includes a first primary network device receives measurement result information of a secondary network device sent by a terminal device during access to the first primary network device, the measurement result information being used for indicating the quality of a link between the secondary network device and the terminal device; the first primary network device determines, according to the quality of the link between the secondary network device and the terminal device, to establish a secondary connection between the secondary network device and the terminal device; the first primary network device establishes the secondary connection. Thus the transmission load of the first primary network device can be reduced. 

Wu-Jing (US 20070053359 A1) teaches a distributed back-up mechanism and a two-step method for facilitating fast control plane recovery in a switched network. In a preferred embodiment, a Label Information Database (LID) maintained at a control node of a GMPLS network is mirrored to an upstream node using the Label Distribution Protocol (LDP). After a control plane interruption resulting in the LDP restart, the control node, using the mirrored information at the upstream node, conducts first a fast coarse LID recovery wherein only the idle labels are identified, to enable the restarted LDP session to process new connection setup. A detailed LDP state information recovery performs in the background in parallel to the normal LDP operations, e.g. using on-demand LDP queries.
 
However cited references, alone or in any combination, neither discloses nor fairly suggests combination of features specifically listed above and/or underlined. In particular, 
determining, by the first device based on the first message, that the second device is a secondary access network device of the terminal device in the first state;
sending, by the first device, a second message to the second device, wherein the second message is used to request to add the second device as the secondary access network device of the terminal device in the first state; and
receiving, by the first device, an acknowledgment message for the second message and that is sent by the second device based on the second message, wherein the first device and the core network device reserve at least one data plane connection and wherein the at least one data plane connection is shared with the second device for transmitting data of the terminal device by the second device.

BERGGREN teaches a method for establishing or resuming a wireless communication connection in a wireless communication network. However BERGGREN failed to teaches one or more limitations including,
determining, by the first device based on the first message, that the second device is a secondary access network device of the terminal device in the first state;
sending, by the first device, a second message to the second device, wherein the second message is used to request to add the second device as the secondary access network device of the terminal device in the first state; and
receiving, by the first device, an acknowledgment message for the second message and that is sent by the second device based on the second message, wherein the first device and the core network device reserve at least one data plane connection and wherein the at least one data plane connection is shared with the second device for transmitting data of the terminal device by the second device.

	TANG and Wu-Jing alone or combined failed to cure the deficiency of BERGGREN.

	Thus, the cited references, alone or in combination, fail to disclose or suggest each of the elements recited by the independent claims.


The present invention provides an improved method for reduce signaling overheads and improve resource utilization. Further, the  method comprising,   the first device may add the second device as the secondary access network device of the terminal device in the first state, the core network device and the first device reserve at least one data plane connection, the second device does not need to establish a data plane connection to the core network device, and the second device may transmit data by using the data plane connection between the first device and the core network, so as to prevent the core network device from interacting with the second device to generate signaling, thereby improving resource utilization.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.

Conclusion
Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submission should be clearly labeled "Comments onStatement of Reasons for Allowance." 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahendra Patel whose telephone number is (571)270-7499. The examiner can normally be reached on 9:30 AM to 5:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272-779. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHENDRA R PATEL/Primary Examiner, Art Unit 2645